Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The abstract of the disclosure is objected to because it is not descriptive of the invention (the claimed invention is not directed to an abnormality).  Correction is required.  See MPEP § 608.01(b).

2.	The disclosure is objected to because of the following informalities: in paragraph 16, Fig.1 does not show the image forming apparatus 1100.  
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 5 and 8, the phrase “when determined the injecting” is unclear and grammatically awkward. See also claims 10-11.

	In claim 12, line 2, “the is to further” is not understood.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1,5,10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (WO 2020/009277).
	It is noted that the applicant (HP Printing Korea Co., LTD) and inventors associated with the reference Lim (W0 2020/009277) is different that the applicant (Hewlett-Packard Development Company, LP) of the instant application. 
	Lim teach an image forming apparatus 100 having a toner cartridge 200, a toner refill apparatus 400 (applicant’s toner reload kit TRK), a processor 130, a memory (not shown) for storing instructions executable by the processor (inherent in all processors, see par. 39), and a display device 150 (Fig.1-3,par.62).   The toner refill apparatus 400 includes a memory chip 410 to store information about the state of the toner refill apparatus 400 (par.41,45-46) such as whether it has ever been connected to the image forming apparatus. When the toner refill operation of dispensing the toner from the toner refill apparatus into the cartridge is completed, information related to the completion of 
	Regarding claim 5, when the toner refill operation is completed (injection of the toner is completed), information (such as whether it has ever been connected) is stored. That is, when the refill apparatus has never been attached (i.e. refill information indicating toner refill completion is not stored in the memory), the refill information indicating toner refill completion is stored in the memory. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-4 are rejected under 35 U.S.C. 103 as being obvious over Lim (WO 2020/009277) in view of Noh et al. (WO 2020/149984).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior 

	Lim taught supra discloses most of what is claimed except determining the state of the toner refill operation includes obtaining a voltage of a combined state of the toner refill apparatus and image forming apparatus. 
	Noh et al. teach an image forming apparatus 100 comprising a toner cartridge 200 which is refilled with toner from a toner refill apparatus 400 (par.28). The image forming apparatus will determine the state of the toner refill apparatus based on an electrical voltage value of electrical terminals on the refill apparatus (par.32,46). A first voltage value will indicate a first state where the toner refill apparatus is not connected and a voltage value will indicated a second state where the toner refill apparatus is connected (par. 47). A third voltage value indicates the outlet of the toner refill device is mounted and the refill path is opened (par.51). A fourth voltage value indicates that the toner refill apparatus is completed the refilling operation (par.53). A fifth voltage value indicates that the toner refill apparatus is not available and can be removed. A fuse 440 will act as an ON/OFF of an electrical contact so as to change the resistance which will indicate which state the toner refill apparatus is in (par. 98-103). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lim with the teaching of Noh et al. because a more complete status of the toner refill apparatus can be ascertained by a simple configuration. 

s 8-9,13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 8, when the state that the toner refill operation is changed from a state indicating the refill apparatus is inserted into the image forming apparatus to a state that indicates that the refill operation is completed while determining that an operation of docking the toner refill apparatus to the cartridge was omitted, to determine whether to store information indicating toner refill operation is completed is not taught or suggested by the prior art of record. 
	Regarding claims 9 and 15, when the information regarding the toner refill completion is stored in the toner refill memory, unlocking a locking apparatus so that the toner refill apparatus can be removed is not taught by the prior art of record. 
	Regarding claim 6-7,13, when toner refill operation is completed and an operation is omitted during the toner refill operation, to determine the omitted operation and to authenticated the toner refill apparatus and if authentication is successful, to store toner refill completion information  in the memory of the refill apparatus is not taught or suggested by the prior art of record. 
	Regarding claim 14, when the toner refill apparatus state is changed to a toner refill completion state immediately after a power ON state of the image forming apparatus, to determine an omitted operation from a toner insertion state to a toner injection completion state is not taught or suggested by the prior art of record. 


	Lim et al., Ahn et al. (WO), Lee et al., Hong et al. (WO),Jung et al. (WO), Kim et al. (WO), and Ayaka (JP) all teach various toner refill apparatus which are relevent to the claimed invention. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852